Citation Nr: 1746457	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-00 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for service-connected Raynaud's phenomenon.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

3.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) due to housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2008 to March 2009.

These matters come before the Board of Veterans' Appeals (Board) originally on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that awarded service connection for Raynaud's phenomenon and assigned a 40 percent disability rating, effective March 20, 2009.

In June 2015, the Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  However, the VLJ who conducted this hearing is no longer with the Board.  Under 38 C.F.R. § 20.707, a claimant is entitled to have final determination of his or her claim made by the VLJ who conducted a hearing.  Accordingly, the Veteran was sent correspondence in July 2017 informing her of this development, and to inquire whether she desired a new hearing before a different VLJ.  She responded in August 2017 that she did not desire a new hearing.  Therefore, the Board will proceed to the merits of the appeal.

In August 2015, the Board remanded the case for further development to include a new examination to evaluate the Veteran's service-connected Raynaud's phenomenon.  Such an examination was accomplished in September 2016, and all other development directed by the Board's remand appears to be substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case has now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

1.  The record does not reflect during the pendency of this case that the Veteran's service-connected Raynaud's phenomenon has been manifested by two or more digital ulcers.

2.  In addition to her Raynaud's phenomenon, the Veteran is also service-connected for a depressive disorder, currently evaluated as 70 percent disabling; right knee pain, evaluated as 10 percent disabling; and hammertoes of left and right lower extremities, evaluated as noncompensable (zero percent).  Her current overall combined rating is 80 percent.

3.  The competent and credible evidence reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to her service-connected disabilities.

4.  Although the Veteran's service-connected disabilities are considered one disability for the purposes of determining her entitlement to TDIU, she does not have any other separate and distinct service-connected disability rated as 60 percent or more disabling; nor does the record reflect she is permanently housebound by reason of service-connected disability or disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for service-connected Raynaud's phenomenon are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7117 (2016).

2.  The criteria for assignment of a TDIU due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16 (2016).

3.  The criteria for SMC under 38 U.S.C.A. § 1114(s) due to housebound status are not met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veteran's accredited representative contended in a September 2017 statement that the TDIU claim should be remanded for additional consideration due to the fact that the 70 percent rating was assigned for her depressive disorder subsequent to the last adjudication of the TDIU claim.  However, for the reasons detailed below the Board finds that TDIU is warranted.  As this reflects a complete grant of the benefits sought on appeal regarding this claim, any deficiency in the duties to notify and assist is moot.  As to the other appellate claims, it does not appear the Veteran has identified any current deficiency regarding the notification and assistance she has received in this case, or in the conduct of the June 2015 Board hearing.  In pertinent part, it does not appear she has identified records relevant to these claims that have not been obtained or requested; she has not challenged the qualifications of the recent September 2016 VA examiner who evaluated her Raynaud's phenomenon, or the findings of the examination itself; nor has she reported her Raynaud's phenomenon has increased in severity since that examination.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Raynaud 's phenomenon

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994.  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7117, Raynaud's syndrome is assigned a 10 percent rating when characteristic attacks occur one to three times per week.  A 20 percent rating where there are characteristic attacks occurring four to six times per week.  A 40 percent rating where there are characteristic attacks occurring at least daily.  A 60 percent rating with two or more digital ulcers and a history of characteristic attacks.  Finally, a 100 percent rating with two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.  38 C.F.R. § 4.104.

A note following Diagnostic Code 7117 defines characteristic attacks of Raynaud's syndrome as sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  This note explains that the evaluation for Raynaud's Syndrome are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  Id. 

The record clearly reflects the Veteran has a history of characteristic attacks of her service-connected Raynaud's phenomenon.  However, the record does not reflect during the pendency of this case that this service-connected disability has been manifested by two or more digital ulcers.  For example, there was no findings of such on a June 2009 VA general medical examination; and VA examinations in November 2011 and September 2016 explicitly stated she did not have two or more digital ulcers.  Moreover, the September 2016 VA examiner opined that the Raynaud's phenomenon did not cause lesion-type symptoms; and no competent medical evidence is of record which explicitly refutes this VA examiner's opinion on this matter.  Nothing in the other evidence of record supports a finding of two or more digital ulcers due to the service-connected Raynaud's phenomenon.  The Board also notes that the November 2011 and September 2016 VA examinations explicitly found the Veteran did not have autoamputation of one or more digits.  

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 40 percent under Diagnostic Code 7117 for her service-connected Raynaud's phenomenon, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  The Board further notes that in making this determination it was cognizant of the fact the record reflects the Veteran uses medication to treat this disability.  The Court held in Jones v. Shinseki, 26 Vet. App. 56 (2012), that in assigning a disability rating, VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  However, the Veteran has not contended, nor does the record otherwise reflect, she would have developed digital ulcers but for the use of medications.

Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In addition to her Raynaud's phenomenon, the Veteran is also service-connected for a depressive disorder, currently evaluated as 70 percent disabling; right knee pain, evaluated as 10 percent disabling; and hammertoes of left and right lower extremities, evaluated as noncompensable.  Her current overall combined rating is 80 percent.  See 38 C.F.R. § 4.25.  Thus, she satisfies the schedular criteria for consideration of a TDIU.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

In this case, the record reflects the Veteran's education includes two years of college, with an associate degree in general studies with a major in early childhood education.  Her work experience primarily includes office work to include as a secretary, customer service representative, data entry, and human resources.  She also worked as a teller supervisor.  She is currently unemployed, and has not engaged in substantially gainful employment for a number of years.

The Board further finds that the record reflects the Veteran is capable of no more than marginal impairment consistent with her education and work history due to her service-connected disabilities.  In pertinent part, the Veteran has provided competent lay evidence to this effect.  Additionally, a Physical Evaluation Board (PEB), after taking note of the Veteran's Raynaud's phenomenon and right knee impairment, found that these disabilities prevented reasonable performance of the Veteran's duties required by grade and military specialty (which was human resources).  Similarly, the Social Security Administration (SSA) awarded the Veteran disability benefits based primarily upon her Raynaud's phenomenon.  Among other things, SSA found the Veteran had severe impairment due to this disability; and while she did have residual functional capacity to perform light work with certain restrictions, she was unable to perform any past relevant work, and her acquired job skills did not transfer to other occupations within her residual functional capacity.  Although the Board is not bound by the determinations of the PEB or SSA, it is pertinet evidence for consideration.

The Board also notes that while the record reflects the Veteran successfully participated in a VA vocational rehabilitation program, the program goal was for independent living and it was determined in 2011 that it was not feasible for her to benefit from a program designed to return her to gainful employment.  A review of these records reflect the Veteran did apply for employment assistance, and evaluations noted difficulty in doing a job where she would have to use her hands due to her Raynaud's, and that she was limited in her ability to be in an environment where she was unable to control the temperature.  Further, the September 2016 VA examination noted the Veteran would have difficulty gripping things due to her Raynaud's phenomenon.

In addition to the impairment caused by her service-connected Raynaud's, the Veteran's ability to engage in more that marginal employment is further limited when taking into account the impairment of her other service-connected disabilities particularly her depressive disorder.  The Board notes that her current 70 percent rating is reflective of symptoms consistent with, in part, occupational and social deficiency in most areas including work; difficulty in adapting to stressful circumstances including a work or work-like setting; and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9435.

Marginal employment does not constitute substantially gainful employment.  38 C.F.R. § 4.16(a).  Further, the law mandates resolving all reasonable doubt in favor of the Veteran, to include degree of disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In view of the foregoing, the Board finds the competent and credible evidence reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to her service-connected disabilities.  Therefore, a TDIU is warranted.

Analysis - SMC

SMC is payable on the basis of being housebound where a veteran has, in addition to a single, permanent service-connected disability rated 100 percent disabling, (1) additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his or her service-connected disability or disabilities, he or she is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

Initially, the Board notes that while TDIU was assigned for multiple service-connected disabilities, it appears all of the disabilities must be considered a single disability for purposes of that TDIU.  For example, disabilities of one or both upper or of one or bother lower extremities are to be considered a single disability.  38 C.F.R. § 4.16(a)(1).  Here, service connection is in effect for Raynaud's phenomenon of all four extremities, which would also encompass the right knee and bilateral hammertoes.  Disabilities from common etiology or single accident are considered one disability.  38 C.F.R. § 4.16(a)(2).  The depressive disorder and bilateral hammertoes are recognized as being associated with/secondary to the Raynaud's phenomenon.

Inasmuch as all of the Veteran's service-connected disabilities are considered a single disability for TDIU purposes, it does appear she satisfies the criteria for a single service-connected disability rated 100 percent disabling.  However, when a Veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley v. Peake, 22 Vet. App. 280 (2008)).  Here, all of the Veteran's service-connected disabilities are to be considered one disability for TDIU purposes, which means she does not have any other separate and distinct disability evaluated as 60 percent or more disabling.  In fact, the only service-connected disability which is 60 percent or more disabling is the depressive disorder, which the Board explicitly took into account in determining a TDIU is warranted.

The Board further finds the record does not reflect the Veteran is permanently housebound by reason of service-connected disability or disabilities.  As noted above, she successfully completed the VA vocational rehabilitation program for independent living.  Further, no such impairment is indicated by the VA examinations or treatment records.  In fact, records, to include in May 2016, noted complete independence in various activities of daily living to include traveling, and it was noted she drove herself that day for the evaluation.  She also had complete independence in activities such as feeding, dressing, grooming, bathing, toileting, telephone use, and shopping.  In addition, she had modified independence in activities such as meal prep and housekeeping.  Granted, it was noted she had various assistive devices at home, but it does enable her to engage in activities outside the home.  In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for SMC under 38 U.S.C.A. § 1114(s) due to housebound status.  Therefore, the claim must be denied.


ORDER

An initial rating in excess of 40 percent for service-connected Raynaud's phenomenon is denied.

TDIU due to service-connected disability is granted.

SMC under 38 U.S.C.A. § 1114(s) due to housebound status is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


